Title: To George Washington from Warner Washington III, 31 May 1793
From: Washington, Warner III
To: Washington, George



Sir,
[Philadelphia] May 31st 93

If I was not convinced of your benevolence from the consent of every one, I should not dare apply to you with the history of an embarrasment I am under. Without preface then, I am to inform you, that in consequence of not having heard from home (from What accident or miscarriage I am at a loss to decide) for almost five months—I have contracted a number of debts, which are urged against me for immediate payment, in so much, that a Quaker, with whom I lodged has threaten’d me with a prosecution—and a tradesman with a warrant. I am in this City—a Student of medicine with Dr Rush—but without any kind of connection with, or dependance on, any one—to whom I can make this application if your generosity rejects me; if, therefore, Sir, you will have the goodness to advance me the Sum of 300 Dollars—you will release me from a situation the most distresing—and I will return it with Certainty, when ever my father enables me to do so.
Dr Rush (every one) can witness for me that those I mention (a very small portion excepted) are not debts of extravagance—and those—not of criminality.
I am, I believe personally unknown to you, and I blush—that

I am So, for I believe you knew my Grandfather, and I have often heard him speak of you in terms of the highest respect.
You will easily believe that nothing but the most urgent and immediate necessity could have forced me to this step—and I made the application to you in preference to all Men, first because, it was my hope you would be the most ready—next my father to relieve me, and, Next because I have the honor to be your countryman.
Your own delicacy—Sir, will dictate how much you will add to the obligation, by not comminicating this. I am Sir—with every Sentiment of Esteem and veneration for the virtues of your character—Your Most Obt Servt

Warner Washington

